NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0587n.06
                            Filed: July 11, 2005

                                          No. 04-5725

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

JAMES ROBERT HENDRICKS and SUSAN                     )
ELIZABETH HENDRICKS,                                 )
                                                     )
       Plaintiffs-Appellants,                        )
                                                     )
THE TRAVELERS INSURANCE COMPANY,                     )
                                                     )
       Intervening Plaintiff-Appellant,              )   ON APPEAL FROM THE
                                                     )   UNITED STATES DISTRICT
v.                                                   )   COURT FOR THE WESTERN
                                                     )   DISTRICT OF KENTUCKY
WEYERHAEUSER COMPANY;                                )
WILLAMETTE INDUSTRIES, INC.; and                     )
SOUTHERN        INDUSTRIAL                           )
CONSTRUCTORS, INC.,                                  )
                                                     )
       Defendants-Appellees.                         )
                                                     )


BEFORE: KEITH, DAUGHTREY, Circuit Judges, and WILLIAMS,* District Judge.

       PER CURIAM. Plaintiffs-Appellants James Robert Hendricks and his wife, Susan

Hendricks, sued Defendants-Appellees Willamette Industries, Inc., and Weyerhaeuser Company for

negligence seeking punitive damages for injuries sustained by Mr. Hendricks while employed by

Southern Industrial Constructors, Inc., a subcontractor of the Defendants. Plaintiff-Appellant

Travelers Insurance Company filed an intervening complaint seeking reimbursement of payments

made under its workers’ compensation insurance policy. Defendants-Appellants filed a third-party


       *
         The Honorable Glen M. Williams, United States District Judge for the Western District of
Virginia, sitting by designation.
No. 04-5725
Hendricks et al. v. Weyerhaeuser Company et al.
Page 2

complaint against Third-Party Defendant-Appellee Southern Industrial Constructors, Inc., seeking

indemnity for costs related to this action. Upon a motion from the Defendants, the district court

granted summary judgment in favor of the Defendants. Plaintiffs appeal that decision.

       Under the relevant Kentucky workers’ compensation statute:

       If an employer secures payment of compensation as required by this chapter, the
       liability of such employer under this chapter shall be exclusive and in place of all
       other liability of such employer to the employee, his legal representative, husband
       or wife, parents, dependents, next of kin, and anyone otherwise entitled to recover
       damages from such employer at law or in admiralty on account of such injury or
       death.

K.R.S. § 342.690(1). The exclusive liability provision also provides that “the term ‘employer’ shall

include a ‘contractor’ covered by subsection (2) of KRS 342.610.” Id. Under Section 342.610(2),

the law states:

       A contractor who subcontracts all or any part of a contract and his carrier shall be
       liable for the payment of compensation to the employees of the subcontractor unless
       the subcontractor primarily liable for the payment of such compensation has secured
       the payment of compensation as provided for in this chapter.

Id. § 342.610(2). Kentucky law, therefore, renders contractors with immunity from tort liability so

long as the subcontractor has workers’ compensation insurance. The district court, Judge Joseph

H. McKinley, Jr. presiding, held that Defendants were immune from suit because Willamette had

met the statutory requirements for contractor immunity under Kentucky’s workers’ compensation

law.

       Having reviewed the parties’ briefs and the record before us on appeal, we have determined

that the district court was correct in granting summary judgment for the Defendants. The district

court clearly articulated its reasons for granting summary judgment, we therefore find that the
No. 04-5725
Hendricks et al. v. Weyerhaeuser Company et al.
Page 3

issuance of a full written opinion by this court would be duplicative and serve no useful purpose.

Accordingly, we adopt the reasoning of the district court in its opinion dated May 20, 2004, and

AFFIRM the district court’s grant of summary judgment for the Defendants.